DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on October 12, 2021. Claims 1, 11 and 20 have been amended, and claims 2 and 12 have been cancelled.
Currently claims 1, 3-11 and 13-20 are pending. Claims 1, 11 and 20 are independent.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2021 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on November 8, 2021 has been entered.

Response to Amendments
Applicant’s amendments to 1, 11 and 20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1, 3-11 and 13-20 has been maintained.
Response to Arguments
Applicant’s arguments field on October 12, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 8, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the present claims provide a clear and distinct improvement to an existing technology or technological field. For example, the present application solves the “technical problem of identifying available time slots and securing those available time slots.” 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Identifying available time slots on a calendar is not a technology. Indeed, looking at the calendar information to identify a plurality of available time slots can be manually performed by a person. Even if a computer screen is used for displaying the calendar information, the computer screen is only performing the generic computer function. Thus, the computer or the computer screen do not integrate the abstract idea into a practical application because the combination of these elements do not reflect an improvement to the functioning of a computer itself.

In the Remarks on page 9, Applicant argues that Chen does not teach or suggest “in response to the calendar data being updated, reconfiguring an operation of a communication application for the user account, the reconfigured operation preventing notifications from the communication application during a time corresponding to the first available time slot” as recited in claim 1.  However, Applicant’s argument is directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claims 1, 11 and 20 recite “in response to the calendar data being updated, reconfiguring an operation of a communication application for the user account, the reconfigured operation preventing notifications from the communication application during a time corresponding to the first available time slot” is not disclose in the specification and no known feature in the originally filed specification to teach these elements and limitations. As of [0021] and [0046], at best, [0021] describes “The interactive tool refreshes or updates in real-time open blocks in the calendar of the user account to reflect booked focus time”, and [0046] describes “the focus time tool 110 instructs the server calendar application 124 to updates the calendar of the user 134 based on the selected contiguous time slot (e.g., block out times to show as not-available or schedule a “do not disturb” meeting corresponding to the selected contiguous time slot). However, there is no discussion of reconfiguring an operation of a communication application…and preventing notifications from the communication application. Applicant is required to cancel or amend the claims in accordance with written description requirements. See recent Federal Circuit decision in Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 U.S.P.Q.2d 1161 (Fed. Cir. 2010).
Claim 3-10 and 13-19 are also rejected for the same reasons as each depends on the rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, Claim 1 and 3-10 are directed to a method for updating calendar data, which falls within the statutory category of a process; Claim 11 and 13-19 are directed a computing apparatus comprising a processor and memory, which falls within the statutory category of a machine; Claim 20 is directed to a non-transitory computer-readable storage medium including instructions that executable by a computer, which falls within the statutory category of a product. Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, the claim recites the limitations of “accessing calendar data for a user account, identifying a plurality of available time slots from the calendar data, generating an inquiry email …, and communicating (transmitting) the inquiry email to the user account, detecting a selection of a first of available time slot, and updating (storing, recording) the calendar data based on the selection”, and the dependent claims recite the limitations “receiving a selection of an available time slot from the plurality of available time slops, 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites an additional elements of “a server” for providing accessing to the calendar data of a user account, and “a graphical user interface control element” for allowing user interactions, such as selecting a time slot, and/or sending a communication to a user. The Specification describes that “a client computer system or a server computer system may be configured by software as hardware component that operates to perform certain operations…For example, a hardware component may include software executed by a general-purposed processor” (see ¶ 16). Thus, these additional elements are recited at a high level of generality and is merely invoked as tools to implement the abstract idea. Thus, accessing, at a server, calendar data for a user account, and generating (displaying) a graphical user interface control element do not reflect an improvement to the functioning of a computer itself, or another technology or technical field. Accordingly, the addition elements do not 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites an additional elements of “a server” for providing accessing to the calendar data of a user account, and “a graphical user interface control element” for allowing user interactions, such as selecting a time slot, and/or sending a communication to a user. The Specification describes that “a client computer system or a server computer system may be configured by software as hardware component that operates to perform certain operations…For example, a hardware component may include software executed by a general-purposed processor” (see ¶ 16). Thus, these additional elements are recited at a high level of generality with their broadest reasonable interpretation that simply performs generic computer functions including receiving, storing and transmitting information over a network, however, generic computer for receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claim (1) reflect an improvements to the functioning of a computer itself, or another technology or technical field; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or 
For the foregoing reasons, claims 1 and 3-10 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims 11 and 13-20 parallel claims 1 and 3-10 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Chen et al., (US 2009/0006161, hereinafter: Chen), and in view of Chakra et al., (US 2009/0307038). 
Regarding claim 1, Chen discloses a computer-implemented method comprising:
accessing, at a server, calendar data for a user account (see Abstract, ¶ 1, ¶ 16, ¶ 25: a server running calendar application 130 that users may access);
identifying a plurality of available time slots from the calendar data of the user account based on identifying a plurality of contiguous available time slots within a preset time range and within a preset date range, each contiguous available time slot having a duration of at least a preset number of consecutive hours (see Fig. 5, # 550; ¶ 17, ¶ 19-20, ¶ 31-34, ¶ 51, ¶ 61-62 and ¶ 83: selecting the available time slot of the two consecutive time slots has a duration time range);
generating an inquiry email based only on the calendar data of the user account, the inquiry email indicating the plurality of available time slots from the calendar data of the user account, the inquiry email comprising a graphical user interface control element for each available time slot (see Fig. 3; ¶ 4, ¶ 27, ¶ 35, ¶ 44, ¶ 56, ¶ 60, ¶ 66, ¶ 73, ¶ 87: proposing an arrangement and inviting attendees; creating an email invitation with the available time slots; and send email notification to the attendees asking them to accept or decline the meeting invitation);
communicating the inquiry email to the user account (see ¶ 27, ¶ 56: sending email invitation to attendees);
detecting a selection of a first graphical user interface control element from the inquiry email, the first graphical user interface control element corresponding to a first available time slot (see Fig. 5; ¶ 4-5, ¶ 20: receiving selection of available time slots from multiple attendees; ¶ 
updating the calendar data associated with the first available time slot based on the selection of the first graphical user interface control element (see ¶ 3, ¶ 35, ¶ 38, ¶ 47-48: updating calendar that affected attendees based on adjustment due to time slots are unavailable for certain attendees); and
in response to the calendar data being updated, reconfiguring an operation of a communication application for the user account, the reconfigured operation preventing notifications from the communication application during a time corresponding to the first available time slot (see ¶ 35: upon the time slot that prospective attendees have chosen and updated, then system 100 may gray out that slot or otherwise disable the slot on the calendar of the screen of computer 175).
Chen discloses the meeting coordinator may specific a date on which the meeting is to occur and define a time range and the amount of the time the meeting may need (see ¶ 51).
Chen does not disclose the available time slots within a preset date range; however, Chakra in an analogous art for creating calendar meeting discloses
Users may have the option of prompting the calendar management server to identify and present all the available meeting dates and times over a certain window of days (see ¶ 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specified date in the system of Chen to include the available date window as taught by Chakra in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, Chen discloses the computer-implemented method of claim 1, further comprising: 
generating a confirmation email, the confirmation email confirming the selection of the available time slot and the updating of the calendar data (see Fig. 4, # 460; ¶ 44, ¶ 47-48: confirmation for attendance via email, and update calendar based on adjustment); and 
communicating the confirmation email to the user account (see ¶ 87: describes sending a 
Regarding claim 4, Chen discloses the computer-implemented method of claim 1, wherein updating the calendar data further comprises: 
assigning an appointment event to the selection of the available time slot, the selected available time slot no longer being available after the assigning (see ¶ 38, ¶ 43, ¶ 48: describes assigning calendar events in distinct time slots).
Regarding claim 5, Chen discloses the computer-implemented method of claim 1, wherein the inquiry email comprises a hyperlink corresponding to one of the available time slots (see Fig. 2, # 245; and ¶ 27 and ¶ 45: user the link field 245).
Regarding claim 6, Chen discloses the computer-implemented method of claim 5, wherein the preset number of consecutive hours is based on a minimum available duration preference for the user account (see ¶ 21, ¶ 31-34 and ¶ 37: describes user preferences of time and duration; describes scheduling example).
Regarding claim 7, Chen discloses the computer-implemented method of claim 1, further comprising: 
receiving a selection, within the inquiry email, of a request for an additional available time slot in addition to the plurality of available time slots (see Fig. 5; ¶ 4-5 and ¶ 20: receiving selection of available time slots from multiple attendees); 
identifying a plurality of additional available time slots in addition to the plurality of available time slots from the calendar data (see ¶ 17- 20, ¶ 34 and ¶ 51: describes the number of available time slots in a time range); and 
communicating the plurality of additional available time slots (see ¶ 55-57, ¶ 69 and ¶ 87: describes propose different time slot if none of the recipients are available)
Regarding claim 8, Chen discloses the computer-implemented method of claim 1, wherein the inquiry email identifies the plurality of available time slots and comprises corresponding clickable areas, the corresponding clickable areas configured to be activated by a user of the user account and to indicate a selection of an available time slot (see Fig. 3; ¶ 45, ¶ 54 and ¶ 60-65: allow users to attach documents, accept and decline meetings through clickable boxes, adjust meeting times through scroll boxes).
Regarding claim 9, Chen discloses the computer-implemented method of claim 1, wherein the calendar data identifies available time slots and non-available time slots, the non-available time slots indicating a corresponding appointment event (see Fig. 2; ¶ 32-33, ¶ 37, ¶ 62, ¶ 76, ¶ 80 and claim 24; unavailable time slots are grayed out due to other events).
Regarding claim 10, Chen discloses the meeting coordinator may define how often a meeting to be scheduled; and sending propose with the time slots to ask the meeting chair if he/she would like to schedule a meeting (see ¶ 75 and ¶ 84).
Chen does not explicitly disclose generating the inquiry email is performed periodically; however, Chakra discloses the computer-implemented method of claim 1, wherein the identifying of the plurality of available time slots and the generating of the inquiry email is performed periodically (see ¶ 13, ¶ 22, ¶ 29 and ¶ 33: user can connect to the calendar management server to update the data feeds, or configure the calendar management system to search for the updates periodically, and send modified meeting schedule to the participants for confirmation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include the features as taught by Chakra in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11, Chen discloses a computing apparatus, the computing apparatus comprising: 
a processor (see Fig. 1, # 105); 
and a memory storing instructions that (see Fig. 1, # 125), when executed by the processor, configure the apparatus to perform operations comprising: 
access, at a server, calendar data for a user account (see Abstract, ¶ 1, ¶ 16, ¶ 25: a server running calendar application 130 that users may access); 
identify a plurality of available time slots from the calendar data of the user account based on identifying a plurality of available time slots from the calendar data based on 
generate an inquiry email based only on the calendar data of the user account, the inquiry email indicating the plurality of available time slots from the calendar data of the user account, the inquiry email comprising a graphical user interface control element for each available time slot (see Fig. 3; ¶ 4, ¶ 27, ¶ 35, ¶ 44, ¶ 56, ¶ 60, ¶ 66, ¶ 73, ¶ 87: proposing an arrangement and inviting attendees; creating an email invitation with the available time slots; and send email notification to the attendees asking them to accept or decline the meeting invitation); 
communicate the inquiry email to the user account (see ¶ 27, ¶ 56: sending email invitation to attendees);
detect a selection of a first graphical user interface control element from the inquiry email, the first graphical user interface control element corresponding to a first available time slot (see Fig. 5; ¶ 4-5, ¶ 20: receiving selection of available time slots from multiple attendees; ¶ 76-78, ¶ 81); 
update the calendar data associated with the first available time slot based on the selection of the first graphical user interface control element (see ¶ 3, ¶ 35, ¶ 38, ¶ 47-48: updating calendar that affected attendees based on adjustment due to time slots are unavailable for certain attendees); and
in response to the calendar data being updated, reconfiguring an operation of a communication application for the user account, the reconfigured operation preventing notifications from the communication application during a time corresponding to the first available time slot (see ¶ 35: upon the time slot that prospective attendees have chosen and updated, then system 100 may gray out that slot or otherwise disable the slot on the calendar of the screen of computer 175).

Chen discloses the meeting coordinator may specific a date on which the meeting is to occur and define a time range and the amount of the time the meeting may need (see ¶ 51).
Chen does not disclose the available time slots within a preset date range; however, 
Users may have the option of prompting the calendar management server to identify and present all the available meeting dates and times over a certain window of days (see ¶ 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specified date in the system of Chen to include the available date window as taught by Chakra in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Chen discloses the computing apparatus of claim 11, wherein the instructions further configure the apparatus to: 
generate a confirmation email, the confirmation email confirming the selection of the available time slot and the updating of the calendar data (see Fig. 4, # 460; ¶ 44, ¶ 47-48: confirmation for attendance via email, and update calendar based on adjustment); and 
communicate the confirmation email to the user account (see ¶ 87: ending a confirmation email).
Regarding claim 14, Chen discloses the computing apparatus of claim 11, wherein updating the calendar data further comprises: 
assign an appointment event to the selection of the available time slot, the selected available time slot no longer being available after the assigning (see ¶ 38, 43, 48: assigning calendar events in distinct time slots).

Regarding claim 15, Chen discloses the computing apparatus of claim 11, wherein the inquiry email comprises a hyperlink corresponding to one of the available time slots (see Fig. 2, # 245; and ¶ 27 and ¶ 45: user the link field 245).
Regarding claim 16, Chen discloses the computing apparatus of claim 15, wherein the preset number of consecutive hours is based on a minimum available duration preference for the 
Regarding claim 17, Chen discloses the computing apparatus of claim 11, further comprising: 
receive a selection, within the inquiry email, of a second graphical user interface control element that indicates a request for an additional available time slot in addition to the plurality of available time slots (see Fig. 5; ¶ 4-5, ¶ 20: receiving selection of available time slots from multiple attendees; ¶ 46: receiving input of events occurring at different time; ¶ 59); 
identify a plurality of additional available time slots in addition to the plurality of available time slots from the calendar data (see ¶ 17- 20, ¶ 34 and ¶ 51: describes the number of available time slots in a time range); and 
communicate the plurality of additional available time slots (see ¶ 55, 57, 69, 87: describes the system will propose a different time slot if none of the recipients are available).
Regarding claim 18, Chen discloses the computing apparatus of claim 11, wherein the inquiry email identifies the plurality of available time slots and comprises corresponding clickable areas, the corresponding clickable areas configured to be activated by a user of the user account and to indicate a selection of an available time slot (see Fig. 3; ¶ 45, ¶ 54 and ¶ 60-65: allow users to attach documents, accept and decline meetings through clickable boxes, adjust meeting times through scroll boxes).
Regarding claim 19, Chen discloses the computing apparatus of claim 11, wherein the calendar data identifies available time slots and non-available time slots, the non-available time slots indicate a corresponding appointment event (see Fig. 2; ¶ 32-33, ¶ 37, ¶ 62, ¶ 76, ¶ 80 and claim 24; unavailable time slots are grayed out due to other events).
Regarding claim 20, Chen discloses a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: 
access, at a server, calendar data for a user account (see Abstract, ¶ 1, ¶ 16, ¶ 25: a server running calendar application 130 that users may access); 
identify a plurality of available time slots from the calendar data based on identifying a 
generate an inquiry email based only on the calendar data of the user account, the inquiry email indicating the plurality of available time slots from the calendar data of the user account, the inquiry email comprising a graphical user interface control element for each available time slot (see Fig. 3; ¶ 4, ¶ 27, ¶ 35, ¶ 44, ¶ 56, ¶ 60, ¶ 66, ¶ 73, ¶ 87: proposing an arrangement and inviting attendees; creating an email invitation with the available time slots; and send email notification to the attendees asking them to accept or decline the meeting invitation);  
communicate the inquiry email to the user account (see ¶ 27, ¶ 49, ¶ 56: sending email from users);
detect a selection of a first graphical user interface control element from the inquiry email, the first graphical user interface control element corresponding to a first available time slot (see Fig. 5; ¶ 4-5, ¶ 20: receiving selection of available time slots from multiple attendees; ¶ 76-78, ¶ 81);
update the calendar data associated with the first available time slot based on the selection of the first graphical user interface control element (see ¶ 3, ¶ 35, ¶ 38, ¶ 47-48: updating calendar that affected attendees based on adjustment due to time slots are unavailable for certain attendees); and
in response to the calendar data being updated, reconfiguring an operation of a communication application for the user account, the reconfigured operation preventing notifications from the communication application during a time corresponding to the first available time slot (see ¶ 35: upon the time slot that prospective attendees have chosen and updated, then system 100 may gray out that slot or otherwise disable the slot on the calendar of the screen of computer 175).

Chen discloses the meeting coordinator may specific a date on which the meeting is to occur and define a time range and the amount of the time the meeting may need (see ¶ 51).
Chen does not disclose the available time slots within a preset date range; however, 
Users may have the option of prompting the calendar management server to identify and present all the available meeting dates and times over a certain window of days (see ¶ 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specified date in the system of Chen to include the available date window as taught by Chakra in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al., (US 2010/0257014) discloses a method for event scheduling by retrieving scheduling information to locate event object in multiple location within the calendar presentation.
Ben-Alexander (US 2015/0006430) discloses a method for remotely accessing database containing a schedule of time slots available for delivering or picking-up containers from a terminal.
Marcotte (US 2015/0178689) discloses an interactive time management tool for showing scheduled events and selecting available time slots of a duration equal to an available time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PAN G CHOY/Primary Examiner, Art Unit 3624